Citation Nr: 1309694	
Decision Date: 03/22/13    Archive Date: 04/01/13

DOCKET NO.  10-40 913	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing.

2.  Entitlement to a certificate of eligibility for assistance in acquiring special home adaptations.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Harrigan Smith, Counsel



INTRODUCTION

The Veteran served on active duty from October 1987 to October 1991 and from September 1997 to June 1998.  He was also a member of the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  

The issue of entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing is addressed in the remand that follows the decision below.


FINDING OF FACT

The Veteran's service-connected disabilities do not include the anatomical loss or loss of use of both hands, or are not due to blindness in both eyes, deep partial thickness burns, full thickness or subdermal burns, or residuals of an inhalation injury.


CONCLUSION OF LAW

Entitlement to a certificate of eligibility for assistance in acquiring special home adaptations is not shown.  38 U.S.C.A. §§ 2101(b), 5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.809a (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012) redefined VA's duty to assist the Veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2012).

With regard to the claim of entitlement to a certificate of eligibility for assistance in acquiring special home adaptations, the Veteran and his representative were provided with notice of what is required to substantiate the claim by way of a March 2008 letter.  Additionally, medical evidence has been secured that provides information necessary to determine whether the Veteran qualifies for a certificate of eligibility for special home adaptations under 38 U.S.C.A. § 2101(b).  Consequently, the VCAA duties to notify and assist have been met.

A Veteran can qualify for special home adaptations if entitlement to a certificate of eligibility for specially adapted housing under 38 U.S.C.A. § 2101(a) is not established and if he is entitled to compensation for a permanent and total service-connected disability that meets certain criteria.  38 U.S.C.A. § 2101(b).

The Board notes that, during the course of this appeal, the implementing VA regulation was revised, effective October 25, 2010, to expand the list of disabilities that qualify for a special home adaptation grant.  See 75 Fed. Reg. 57,861-57,862 (Sept. 23, 2010).  This provision applies to claims received on or after December 10, 2004.  Id.  The amended provision applies in the instant case as the Veteran's claim was received in November 2007.  A review of the record reveals that the RO did not consider the amended version of this regulation (codified at 38 C.F.R. § 3.809a) in adjudicating the Veteran's appeal.  Nevertheless, there is no suggestion, and the Veteran has not contended, that the new disabilities are ones affecting the Veteran.  Consequently, failure to apply the change does not affect this case. 

A certificate of eligibility for assistance in acquiring necessary special home adaptations may be issued to a Veteran who is entitled to VA compensation for a permanent and total service-connected disability, if:  (a) the Veteran is not entitled to a certificate of eligibility for assistance in acquiring specially adapted housing under 38 C.F.R. § 3.809 and had not previously received assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a); and (b) the Veteran is entitled to compensation for permanent and total disability which includes the anatomical loss or loss of use of both hands, or is due to (1) blindness in both eyes with 5/200 visual acuity or less; or (2) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk; or (3) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (4) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease).  38 C.F.R. § 3.809a (2012).

Here, service connection has been established for peripheral neuropathy of the left lower extremity with foot drop associated with degenerative disc disease of the lumbar spine, degenerative disc disease of the lumbar spine, adjustment disorder with anxiety features, degenerative disc disease of the cervical spine, gout of the left ankle, gout of the right ankle, tinnitus, gout of the left shoulder, gout of the left elbow, patellofemoral syndrome of the right knee, gout of the left knee, left little toe fracture, left tympanic membrane perforation, right forearm grease burn, right little finger laceration, and gout of the bilateral great toes with degenerative joint disease of the left great toe.  In addition, the Veteran has been awarded TDIU.

In light of the foregoing, the Veteran is clearly not service connected for a disability due to blindness of both eyes, deep partial thickness burns causing limited motion of 2 or more extremities or of one extremity and the trunk, full thickness or subdermal burns with contractures causing limited motion, or residuals of an inhalation injury.  The Board notes that the Veteran is service connected for gout of the left shoulder and elbow, and scars from a right forearm grease burn and from a right little finger laceration.  However, while his gout has arguably affected his ability to use his left arm, the scars on his right arm are rated as noncompensable under Diagnostic Code 7805, showing that they do not cause any functional limitations in his right arm.  38 C.F.R. § 4.118, Diagnostic Code 7805 (2008, 2012).  He is not service connected for any other disability of the right arm.  The evidence likewise does not show that his service-connected disabilities cause anatomical loss, or loss of use, of both hands.  Furthermore, the Veteran has not alleged, and there is no medical evidence of record indicating that his service-connected disabilities cause such limitation of function. 

The pertinent legal authority governing entitlement to a special home adaptation grant (pursuant to 38 U.S.C.A. § 2101(b) and 38 C.F.R. § 3.809(a) is clear and specific, and the Board is bound by such authority.  As, in this case, there is no evidence or allegation that the Veteran has disability meeting the basic eligibility requirements for such a benefit, the claim for that benefit must be denied.  For the reasons set forth above, the preponderance of the evidence is against this claim.


ORDER

Entitlement to a certificate of eligibility for assistance in acquiring special home adaptations is denied.


REMAND

The Veteran has indicated that VA has provided him with a wheelchair and a wheelchair ramp for his home.  It is unclear from the record whether any benefit was provided to the Veteran based upon a certificate of eligibility for a claimed benefit.  38 C.F.R. § 3.809 (2012).  Nevertheless, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101(a) may be granted if a Veteran is entitled to VA compensation for permanent and total disability due to:  (1) the loss or loss of use of both lower extremities such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or, (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk.  38 C.F.R. § 3.809 (2012). 

The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.  38 C.F.R. § 3.809(c).

It is noted that for VA purposes, 'loss of use of a hand or foot' is defined as no effective function remaining other than that which would be equally well served by an amputation stump at the site of election below the elbow or knee with use of a suitable prosthetic appliance.  The determination will be made on the basis of the actual remaining function, whether the acts of grasping, manipulation, etc., in the case of the hand, or of balance, propulsion, etc., in the case of a foot, could be accomplished equally well by an amputation stump with prosthesis.  38 C.F.R. §§ 3.350(a)(2)(i), 4.63.  Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which would constitute loss of use of a foot or hand include extremely unfavorable ankylosis of the knee, complete ankylosis of two major joints of an extremity, or shortening of the lower extremity of 3.5 inches or more.

Also considered as loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is complete paralysis of the external popliteal (common peroneal) nerve and consequent foot drop, accompanied by characteristic organic changes including trophic and circulatory disturbances and other concomitants confirmatory of complete paralysis of this nerve.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8521, complete paralysis of the popliteal nerve encompasses foot drop and slight drop of the first phalanges of all toes, an inability to dorsiflex the foot, loss of extension (dorsal flexion) of the proximal phalanges of the toes, loss of abduction of the foot, weakened adduction of the foot, and anesthesia covering the entire dorsum of the foot and toes.  

In this case, the Veteran is service connected at a 40 percent disability rating for peripheral neuropathy of the left lower extremity, with foot drop under Diagnostic Codes 5243-8521, for complete paralysis of the external popliteal nerve.  The record reflects that the Veteran has been awarded special monthly compensation based on the loss of use of his left foot.  However, the evidence in the claims file is unclear as to whether the Veteran has met the remaining criteria for eligibility for assistance in acquiring specially adapted housing, especially with regard to the question of whether he has residuals of organic disease or injury that so affect the functions of balance or propulsion as to preclude locomotion with the aid of braces, crutches, canes, or a wheelchair.  Therefore, the agency of original jurisdiction (AOJ) should provide the Veteran with an examination to determine whether, due to his service-connected disabilities, he meets the criteria set out above.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination.  The entire claims file, including any medical records filed on Virtual VA, should be made available to the examiner.  The report of examination should include discussion of the Veteran's documented medical history and assertions.  All clinical findings should be reported in detail.

The examiner should provide findings with respect to remaining function in the left lower extremity and indicate whether the Veteran has residuals of organic disease or injury due to service-connected disability that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.  (The term "preclude locomotion" means the necessity for regular and constant use of a wheelchair, braces, crutches or canes as a normal mode of locomotion although occasional locomotion by other methods may be possible.)  The examiner should also make findings with respect to functional ability in the right lower extremity and both upper extremities.  If any disability affects functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair, the examiner should identify which of the Veteran's disabilities combine to have such an effect.  

In evaluating the Veteran's service-connected disabilities, the physician should, to the extent possible, distinguish symptoms attributable to the service-connected disabilities from those attributable to any other disability for which service connection has not been established.

The examiner should set forth all examination findings, along with complete rationale for any conclusions reached.

2.  The AOJ should ensure that the examination report complies with this remand and thereafter re-adjudicate the claim remaining on appeal.  If the benefit sought remains denied, the AOJ should issue a Supplemental Statement of the Case to the Veteran and his representative and afford them a reasonable opportunity for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


